Citation Nr: 1544163	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury and subsequent surgery, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for left knee scars claimed as secondary to left knee surgery.

3.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability.

4.   Entitlement to an increased (compensable) rating for right lower extremity saphenous nerve injury.

5.  Entitlement to service connection for restless leg syndrome.

6.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 18, 2003 to February 28, 2003.  She also had service with the National Guard from November 2002 to April 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO, inter alia, denied service connection for a left knee disability and left knee scars.  The Veteran filed a notice of disagreement (NOD) in February 2009, and the RO issued a statement of the case (SOC) in March 2010. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in May 2010. 

In March 2015, the above-referenced claims  were remanded  to provide the Veteran with her requested Board hearing.  
In July 2015, the Veteran provided testimony on these matters during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

Regarding characterization of the appeal, it is noted that in March 2015, the Board also remanded claims for a compensable rating for right lower extremity saphenous nerve injury, as well as for service connection for migraines and restless leg syndrome, for issuance of an SOC, the Veteran had filed  a timely NOD with respect to those claims..  See Manlincon v. West, 12 Vet. App. 238 (1999).   Subsequently, during the Board hearing, the appellant confirmed that the hearing was limited to the two matters for which an appeal has been perfected.
However, as there is no indication that the agency of original jurisdiction (AOJ) has issued the requested SOC on the matters listed above, these matters must, again, be remanded for the requested SOC.

Also, in a September 2015 rating decision, the AOJ,  inter alia, continued a 20 percent rating for the Veteran's service-connected lumbar spine disability.  The Veteran filed a NOD in September 2015.  As the AOJ has not issued an SOC with respect to this matter, this issue will also be addressed in the remand, below.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the claims on appeal.

The Board's decision addressing the service connection claims for service connection for left knee disability, and for associated left knee scars.  he claims for service connection for migraines and restless leg syndrome, as well the claim for a compensable rating for right lower extremity saphenous nerve injury, and a claim for a rating in excess  of 20 percent for lumbar spine disability-for which the Veteran has completed the first of two actions required to place the claims in appellate status-are addressed in the remand following the order; these  matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.

As a final preliminary matter, it is noted that, in October 2015, the Veteran filed a claim for an increased rating for her service-connected right hip disability.  As this matter has not been adjudicated by the AOJ, it is not properly before the Board, and is, thus, referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's left knee was normal at entry into active service; only a pre-existing right knee problem was noted. 

3.  Although service treatment records document  that the Veteran had a right knee injury during basic training, no  left knee injury or disability was shown or diagnosed during active service; as she did not serve for at least 90 days, she is not entitled to a presumption of in-service incurrence for arthritis diagnosed two months after service discharge; there is no competent, credible and probative evidence even suggesting that left knee disability was incurred during service; and the probative medical opinions addressing the etiology of current left knee disability tend to weigh against a finding  secondary service connection. 

4.  As service connection for left knee disability has not been established, there is no legal basis for an award of service connection for post-surgical  left knee scars on a secondary basis.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left knee injury and subsequent surgery, to include as secondary to service-connected right knee disability, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for service connection for left knee scars as secondary to left knee injury and subsequent surgery are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) in this case, the RO)..  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a June 2008 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate her claims for service connection for left knee disability, to include scars, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Moreover, in a September 2008 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate her claims for service connection on a secondary basis, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The January 2009 rating decision reflects the initial adjudication of the claims after the issuance of these letters.  The letters also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA and private treatment records, and VA examination reports.  Notably, the Veteran  has not identified any additional post-service medical evidence that must be obtained as relevant to the claims herein decided.   Also of record and considered in connection with the claims are various written statements provided by the Veteran  and by her representative, on her behalf.   The Board finds that no additional AOJ action to further develop the record in connection with either service connection  claim, prior to appellate consideration, is required.

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  In this case,  left knee VA examinations were conducted in December 2009 and August 2014, and the Board finds such examination .  Neither the Veteran nor her representative has alleged that the examinations were inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  With respect to the claims herein decided,  the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the July 2015 hearing, the undersigned Veterans Law Judge identified the  issues on appeal.  Specific to the left knee claims,  information was solicited regarding the Veteran's experiences during active service, her current symptoms and treatment, and whether there were outstanding, pertinent medical records, including any opinion(s) addressing the  etiology of current left knee disability.   Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained. Id.  at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, on these facts, such omission was harmless.  During the hearing, the Veteran indicated that all pertinent evidence has been associated with the file, and there is nothing to indicate otherwise.  Hence, nothing has given rise to the possibility that any existing, pertinent evidence has been overlooked.
In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran t has been notified and made aware of the evidence needed to substantiate the claims herein decided,  the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board notes, at the outset, that there is evidence suggesting that the Veteran may have had a pre-service  knee disability.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004).

In this appeal, the entrance examination report reflects that  the Veteran had no physical defects pertaining to her left knee at enlistment., although there was documentation with regards to her right knee.  In this regard,  an October 2002 letter from her private physician indicated that she suffered a grade I medical collateral ligament sprain of the right knee in 1996.  He noted that she wore a right knee brace for 3 weeks and went through rehabilitation.  The physician noted that at the present time her right knee was totally asymptomatic.  On clinical evaluation, both knees were described as normal, and for musculoskeletal defects, the examiner reported "no."  Thus, as there is no documented notation at entrance as to the existence of any left knee disability, the presumption of soundness is for application.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

A treatment note dated on February 24, 2003, within the same month the Veteran entered service, indicates that the Veteran suffered an injury to her right knee.  There is no record of a left knee injury.  

Post service, the record reflects an April 2003 diagnosis of degenerative changes of the Veteran's left knee.  However, the evidence of record does not undebatably show the existence of any left knee disability prior to or during service.  Indeed, during the April 2003 visit, the examiner Dr. S.B.W. noted that the Veteran was seen by him in October 1996 for a right knee problem.  There was no mention of a left knee problem.  In an October 2005 private treatment record, a different provider, Dr. D.D. indicated that the Veteran's knee problems most likely began during her teenage years, as she has had multiple athletic-related injuries.  Dr. D.D. also stated that the Veteran was given a medical discharge from the military due to her knee problems.  The Board observes that there are no records that document any pre-service left knee injury or other problems,  and the Veteran was discharged due to her right knee disability.  Thus, although Dr. D.D. appears to indicate a pre-service left knee disability, given the evidence above, it must be concluded that the evidence of record does not undebatably show that a left knee disability pre-existed service. 

Because the medical opinions, lay statements, and medical evidence of record do not meet the formidable evidentiary burden of clear and unmistakable evidence of pre-existing left knee disability, there is therefore no corresponding burden on VA's part to establish, by clear and unmistakable evidence, that any pre-existing left knee problems were not aggravated during service (although, as indicated below, an opinion that includes comment on this point has been provided). 

As the presumption of soundness has not been rebutted, this claim essentially becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence). 
The Veteran attributes her current left knee disability to an injury she suffered in service, or in the alternative to her service-connected right knee disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran does not have 90 days of active service, and this presumption does not apply.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, while the Veteran has been diagnosed with left knee arthritis, as noted, she does not have 90 days of active service and such is not subject to presumptive service connection; therefore she cannot establish service connection solely on the basis of continuity of symptoms. 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

During the Veteran's short time on active duty, she was not diagnosed with a chronic left knee disability.  While left knee arthritis is documented on an April 2003 private treatment report, 2 months following service discharge, as noted, she did not serve on active duty at least 90 days; hence, she is not entitled to the presumption of in-service incurrence.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no medical suggestion whatsoever indicating that the Veteran's left knee arthritis was incurred during service.  Rather, the private and VA medical opinions on the question of etiology have focused on the existence of a secondary relationship between right and left knee disabilities, as alleged.

In an April 2008 statement, Dr. D.D. indicated that the Veteran had developed compensatory problems with the left knee.  There was no further explanation.  Further, Dr. D.D. indicated that the Veteran has bilateral patellofemoral degenerative changes.  He stated in reviewing the Veteran's pre-military changes, it was noted that there was patellofemoral syndrome or chondromalacia and certainly had lateral tracking.  The examiner found that the Veteran's military activities exacerbated her pre-existing problems which were degenerative changes of the patellofemoral joint and patellofemoral maltracking.

In the January 2009 notice of disagreement, the Veteran indicated that although she did not suffer a left knee injury in service, her current left knee disability was as a result of her service-connected right knee disability.  She indicated that the deteriorating condition of her right knee placed an unacceptable weight shift to her left knee.

In a March 2009 statement, Dr. G.W. opined that the Veteran's left knee impairment is as likely as not related to her service-connected right knee.  No rationale was provided.

On December 2009 VA examination, the Veteran reported that she hurt her left knee in service the same time she hurt her right knee.  The examiner diagnosed left knee tricompartmental arthritis, and opined that it was less likely as not that the Veteran's left knee condition has any relationship to her service-connected right knee disability.  He reasoned that it appeared as if the left knee arthritis progressed naturally to a more severe state without any relationship to the opposite knee.

In an August 2014 VA medical opinion, the examiner noted that the Veteran's left knee disability was not aggravated by her service-connected right knee disability.  She noted that the October 2005 MRI reports revealed severe degenerative changes to the lateral aspect of the patellofemoral compartment of the left knee; and degenerative changes in the medial and lateral compartments of the right knee.  The examiner found that it was highly unlikely that the Veteran compensating for her right knee would have caused such significant and severe problems in the left knee in just two years.  The examiner indicated that it appeared as if the problems with both knees paralleled each other rather than the service-connected right knee being a long standing problem that later caused her left knee to become a problem.  The examiner noted the conflicting medical opinion and opined that the Veteran having served 11 days of active duty service and having claimed injury to her right knee within the first week of the active duty period, would have hardly been long enough to exacerbate any pre-existing problems, especially on the left side.

During the July 2015 Board  hearing, the Veteran reiterated her contentions that her current left knee disability was due to the in-service injury or due to her service-connected right knee disability.

It is not in dispute that the Veteran has a current left knee disability, as left knee arthritis has been documented.  The Board notes however there is no evidence that she suffered a left knee injury during her 10 days of active duty and in fact the Veteran indicates that her left knee disability is due to compensating for her service-connected right knee disability.  The Board observes what is needed to establish service connection is competent medical evidence of a link between the Veteran's current left knee disability and her active service or service-connected right knee disability.  Of record are medical opinions for or against the Veteran's claim.  On VA examinations in December 2009 and August 2014, the examiners essentially opined that the Veteran's current left knee disability was not related to her active service; or caused or aggravated by her service-connected right knee disability.  Further, in support of her claims, the Veteran submitted medical statements from Dr. D. D., dated in April 2008, and from Dr. G.W., dated in March 2009.

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  In this instance, for reasons discussed below, the Board finds the opinions of the December 2009 and August 2014 VA examiners to be more probative in discussing this claim.

Dr. D.D. and Dr. G.W. opined in April 2008 and March 2009, respectively that the Veteran's left knee disability was related to her service-connected right knee disability.  However, neither of these opinions included an explanation or rationale.  See Nieves-Rodriguez v. Peake, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The April 2008 and March 2009 opinions are therefore afforded little  probative weight.

By contrast, the December 2009 and August 2014 VA examiners declined to find a nexus between the Veteran's left knee disability and her service-connected right knee disability, both essentially noting that her left knee arthritis simply progressed and that it was highly unlikely that residuals from her in-service right knee injury would have caused significant and severe changes in the left knee in just two years.  As these opinions were clearly based on examination of the Veteran and consideration of her documented medical history and assertions, and was supported by stated rationale, the Board accepts these opinions as probative of the medical nexus question. 

Thus, the competent, persuasive medical opinions of record addressing the etiology of the Veteran's left knee disability preponderate against her claim.

In addition to the medical evidence addressed above, the Board has considered the lay assertions of record.  The Veteran, as a layperson, is certainly competent to report factual matters within her personal knowledge, to the occurrence of injury and symptoms experienced.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As noted above, here, Veteran's assertions as to whether she did or did not injury her left knee in service have not been consistent.   Compare January 2009 NOD and December 2009 VA examination report .  This inconsistency, coupled with the complete absence of any reference to the left knee in the contemporaneous service documents, and the absence of any medical suggestion whatsoever that a left knee disability was incurred during service weigh against any further development of the claim to obtain medical opinion explicitly addressing this point.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Furthermore, as for any direct assertions by the Veteran that there exists a medical relationship between her left knee disability and her service and/or service-connected right knee disability, the Board finds that such assertions provide no persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, she is not competent to render a probative (i.e., persuasive) opinion as to the medical matter upon which this claim turns. While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson would be competent to diagnose a simple condition such as a broken leg, but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's current left knee disability is etiologically related to her service or service-connected right knee disability-the  matter upon which this claims turns-is not  a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the lay assertions in this regard have no probative value.

With regard to claimed left knee scars, the Board further points out that, the Veteran contends that service connection for left knee scars are warranted on a secondary basis to the left knee disability, there is no legal basis of granting service connection for such disability on this basis.  However, the Veteran has not been awarded service connection for a left knee disability.  Where, as here, service connection for a primary disability has not been awarded, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Thus, any assertions as to entitlement to secondary service connection for left knee scars are without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For these reasons, the claims for service connection for left knee disability and left knee scars must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a left knee injury and subsequent surgery, to include as secondary to service-connected right knee disability, is denied.

Service connection for left knee scars claimed as secondary to left knee surgery is denied.


REMAND

As  noted in the prior remand and in the Introduction, above, the Veteran has filed  a timely NOD with respect to the denials of a compensable rating for service-connected right lower extremity saphenous nerve injury, as well as for service connection for migraines and restless leg syndrome.  Accordingly, in March 2015, the Board, inter alia, remanded these claims for issuance of an SOC, followed by an appropriate time period in which to perfect an appeal as to the claim(s).  As the AOJ has not yet issued an SOC as to these matters, they must, again, be remanded for compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand). 

Also as noted in the Introduction, in a September 2015 rating decision, the AOJ, inter alia, continued a 20 percent rating for the Veteran's lumbar spine disability.  In September 2015, the Veteran filed an NOD with respect to the denial of a higher  rating.  The AOJ has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). Consequently, this matter must also be remanded to the AOJ for the issuance of an SOC. Id.  

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these  matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and her representative an SOC addressing the denials of or service connection for migraines and for restless leg syndrome, as well as the claim for a compensable rating for right lower extremity saphenous nerve injury. 

2.  Furnish to the Veteran and her representative an SOC addressing the denial of a rating in excess  of 20 percent for service-connected lumbar spine disability.

3.  Along with each SOC, provide a VA Form 9, and afford the Veteran and her representative an appropriate opportunity to file a substantive appeal to perfect an appeal as to each matter.

4.  The Veteran and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of each SOC or the remainder of the one-year period following notification of the denial(s), whichever is later.

5.  Do not return the claims file to the Board until the Veteran has perfected an appeal of each matter addressed above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


